Title: From George Washington to Major General Arthur St. Clair, 3 June 1779
From: Washington, George
To: St. Clair, Arthur


        
          Dear sir
          Head Qrs Middle Brook June 3: 1779
        
        I received your favor of yesterday at 10 OClock last night and have written to Genl Knox to supply the Ammunition &c. which you want. As the Enemy notwithstanding their demonstrations of an Attack upon the Highland posts, may have it in contemplation to strike this Army (comprehending your division) in its divided & separted state, It will be expedient for you to act with the greatest caution—and perhaps not to advance beyond pumpton—till the Other divisions get up. I do not mean however to restrict your movements, but leave them to be governed by your own discretion and as circumstances may require. I am &c.
        
          G. Washington
        
      